Citation Nr: 0416504	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-06 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including asserted as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for benign essential tremor, claimed as peripheral 
neuropathy, due to exposure to herbicides.  In February 2002, 
the veteran filed a Notice of Disagreement.  In May 2002, the 
RO furnished the veteran a Statement of the Case and in June 
2002, the RO received the veteran's Substantive Appeal (VA 
Form 9).  In July 2003, the Board remanded the matter to the 
RO for additional adjudication.  That adjudication having 
been completed, the claim is once again before the Board.

Additionally, the Board notes that the evidence of record, 
namely a March 2001 statement from the veteran's wife (who is 
a registered nurse of 24 years and works with neurologically 
impaired patients), appears to have reasonably raised the 
issues of entitlement to service connection for a back 
disability, to include cervical and lumbosacral 
radiculopathy, and whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for multiple sclerosis.  As these 
matters have not been developed or adjudicated by the RO, 
they are therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

2.  The medical evidence does not show that veteran has 
peripheral neuropathy; nor does the medical evidence show 
that the veteran has any disease determined by VA to be 
associated with presumed exposure to Agent Orange in 
connection with service in the Republic of Vietnam during the 
Vietnam era.  





CONCLUSION OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO in a letter dated in July 2001, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection for peripheral neuropathy, as well as the types of 
evidence VA would assist him in obtaining.  The veteran was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  More specifically, the veteran was informed that he 
needed to provide medical evidence showing a diagnosis of 
acute or subacute peripheral neuropathy manifested to a 
degree of 10 percent or more within one year of his date of 
discharge from military service.  The veteran was informed 
that this evidence could consist of medical records or 
medical opinions.  Moreover, the RO specifically requested 
that the veteran provide the RO with, or identify any 
additional sources of, evidence that could help support his 
claim.

By way of the December 2001 rating decision, the May 2002 
Statement of the Case, and the Supplemental Statements of the 
Case dated in January and April 2004, the RO advised the 
veteran and his representative of the basic law and 
regulations governing service connection claims, and the 
basis for the denial of the veteran's claim of service 
connection for peripheral neuropathy.  These documents also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and, Pelegrini v. Principi, supra 
(pre-adjudicatory VCAA notice and the content of the notice 
requirement).  In this context, it is well to observe that 
the VCAA requires only that the duty to notify be satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection 
for peripheral neuropathy.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical evidence, including private 
examination reports, a lay statement from the veteran's wife, 
and statements submitted by the veteran and his 
representative in support of his claim.  In this regard, the 
Board notes that the veteran supplied the RO with 
authorizations for, and cooperated with the RO in developing 
and attempting to retrieve medical and treatment records from 
numerous physician and medical facilities identified by the 
veteran.  A detailed review of the record reflects that the 
RO undertook reasonable development with respect to each 
request and that the veteran was apprised of the results of 
each search.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

Analysis

In this case, the veteran seeks service connection for 
peripheral neuropathy, which he contends is attributable to 
Agent Orange exposure during his period of service in 
Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  Indeed, VA has conceded exposure in this case.  And 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  Acute and subacute peripheral 
neuropathy is considered a presumptive disease for these 
purposes.  Id.  In this regard, the Board notes also that 
acute and subacute peripheral neuropathy means, for purposes 
of 38 C.F.R. § 3.309(e), transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date on onset.  
Id.  

In this case, however, the veteran has never been diagnosed 
with peripheral neuropathy.  He has been diagnosed with other 
conditions since service including probable multiple 
sclerosis, and including cervical and lumbar radiculopathy, 
spondylosis of the cervical and lumbar spine, mild to 
moderate degenerative disc disease, mild multi-level 
peripheral spinal stenosis, acute low back pain, tremors, and 
numbness on his left side.  None of these other conditions, 
however, is among the presumptive conditions noted in 
38 C.F.R. § 3.309(e).  Further, the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition not 
specifically determined by the Secretary to warrant a 
presumption of service connection.  See 67 Fed. Reg. 42,600-
42,608 (June 24, 2002).  Finally, the Board notes that 
peripheral neuropathy, as included in 38 C.F.R. § 3.309(e), 
grants only a relatively limited opportunity for service 
connection.  Even if the veteran had presented medical 
evidence that he suffers from peripheral neuropathy, in order 
to be covered under the presumption, the veteran's condition 
would have had to have developed within one year of his 
discharge from service and, by statutory definition, would 
have had to have resolved within two years of its onset.  
38 C.F.R. § 3.307(a); 3.309(e).  If the condition so 
resolved, the veteran would now have no current disability; 
if it did not, his condition would not be acute or subacute 
peripheral neuropathy for purposes of 38 C.F.R. § 3.309(e) 
and the presumption would be unavailable.

In light of the foregoing, therefore, the Board but must deny 
the veteran's claim.  The veteran has not presented evidence 
that he has been diagnosed with peripheral neuropathy, the 
condition for which he seeks service connection.  And without 
a current diagnosis, a claim for entitlement to service 
connection for such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
the Board does not question the sincerity of the veteran's 
conviction that he has a condition due to service, and 
particularly, secondary to his in-service exposure to Agent 
Orange, the Board notes that, as a lay person, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and since the medical evidence is against a showing that the 
veteran has peripheral neuropathy, there is no basis upon 
which to establish service connection for this condition.

In reaching this determination, the Board again acknowledges 
that the VA has not afforded the veteran a VA examination 
with an opinion as to the whether the veteran has peripheral 
neuropathy or the etiology of his disability.  The Board 
reiterates, however, that such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) only when the record (i) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of a 
disability, and (ii) indicates that the disability or 
symptoms may be associated with the veteran's active service; 
but (iii) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); see also Wells v. Principi, 326 F.3d 
1381, 1338 (Fed. Cir. 2003).  In this case, the record 
contains no medical evidence that the veteran has the 
condition for which service connection is claimed.  And in 
the absence of any such evidence, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
a medical examination is not necessary.



ORDER

Service connection for peripheral neuropathy is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



